Citation Nr: 0700174	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-02 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bipolar disorder with 
mania and psychosis.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant served in the United States Navy Reserve from 
December 1986 to September 1992 and during that period had 
active duty for training (ACDUTRA) from May 4, 1987, to 
August 27, 1987, from July 17, 1988, to July 29, 1988, from 
September 24, 1989, to October 5, 1989, and from February 10, 
1991, to February 27, 1991.  She also had multiple periods of 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on February 28, 2006, which vacated a 
February 2005 Board decision and remanded the case for 
additional development.  The appellant, through her 
accredited representative, was notified in August 2006 that 
her case had been remanded for re-adjudication and that any 
additional evidence in support of her claim should be 
submitted within 90 days.  As no response has been received, 
the Board finds the case is appropriately developed for 
appellate review.

The issue initially arose from a November 1998 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2003, 
the appellant testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The appellant does not meet the requirements for status 
as a veteran for VA compensation purposes; the evidence of 
record also demonstrates her bipolar disorder with mania and 
psychosis clearly and unmistakably existed prior to service 
and was not aggravated or permanently increased during a 
period of active duty for training.


CONCLUSION OF LAW

A bipolar disorder with mania and psychosis was not incurred 
in or aggravated during a period of active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim by correspondence dated in July 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the appellant of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Service Connection Claim
Factual Background

Private medical records show that in June 1981 the appellant 
was psychiatrically hospitalized for a period of over five 
weeks.  She was 15 years old at the time.  No previous 
psychiatric history was noted.  She was admitted due to 
strange behavior, agitation, paranoia, auditory 
hallucinations and suicidal ideation.  The discharge 
diagnosis was major depression, single episode.  Psychotic 
features were also noted.  Upon discharge, psychotropic 
medications were prescribed and she was to be followed at an 
adolescent clinic.

On examination for entrance into the Navy Reserve in July 
1986, the appellant did not report a history of psychiatric 
illness.  She was found to be psychiatrically normal.  In the 
accompanying Report of Medical History, she denied any 
hospitalization s.  In a Report of Medical History obtained 
at the time of her annual physical examination in October 
1990 the appellant reported depression or excessive worry.  
She indicated that she had been seen at the Medical College 
of Virginia Hospital for severe headaches in 1982.

Records dated in May 1991 from Metropolitan Clinic of 
Counseling Managed Behavioral Care, Inc., (MCC) show that the 
appellant was hospitalized four days previously for a brief 
reactive psychosis.  Precipitants included the unexpected 
death of two friends.  Upon intake with MCC the appellant 
denied hallucinations and significant depression.  She 
received regular follow up treatment through MCC until June 
1992 and was noted to be stable.

A February 1992 letter from the appellant's MCC treatment 
provider indicates that the appellant was briefly 
hospitalized at Charter Westbrook Hospital in May 1991, for a 
brief reactive psychosis, and that she had been followed 
since that time for medication evaluation.  She was noted to 
be stable, with no restrictions.

The appellant was hospitalized at Chippenham Medical Center 
in July 1992.  She presented in an acute psychotic state.  
Her mother indicated that she had been acting strange for 
about two months.  The discharge diagnosis was possible 
bipolar disorder.

A December 1992 letter from MCC indicates that the appellant 
was hospitalized in July 1992 with a severe decompensation of 
her schizoaffective disorder.  She was noted to have made 
steady improvements.  She was quite stable and by 
October 1992 she was capable of very structured, directed 
type work with minimal contact with the public.  The 
appellant continued follow-up with MCC through June 1993.

In a July 1992 letter from the Department of the Navy, 
Commander, Naval Reserve Readiness Command Region Six, it was 
concluded that the appellant was not physically qualified.  A 
narrative summary for the medical board indicates that the 
appellant had been referred by Command for a determination of 
whether she was fit for duty.  The examiner noted that a 
counselor and private psychiatrist had followed the appellant 
for multiple problems and that she had been hospitalized for 
a brief reactive psychosis.  It was noted she reported a 
history of persecution and delusions and stated that she 
wanted to be separated due to her problems.  The diagnosis 
was schizoaffective disorder manifested by paranoia, 
hallucinations, delusions, and sleep and appetite 
disturbance.  The examiner concluded that impairment for 
further military duty was marked and a preliminary line of 
duty opinion was provided.  The medical board concluded that 
the appellant did not meet established physical standards for 
retention due to her psychiatric disorder and use of 
psychotropic medications.  

The appellant submitted her claim for entitlement to service 
connection in September 1997.  She indicated that she had 
been provided diagnoses of schizoaffective disorder in June 
1992 and bipolar disorder in June 1997.

A June 1997 letter from a private physician indicates that 
she had treated the appellant since October 1995 and that the 
appellant carried a diagnosis of bipolar disorder.  It was 
noted that the appellant was currently stable on medication 
and would need to remain on medication indefinitely.

A VA psychiatric examination was conducted in January 1998.  
A summary of the appellant's psychiatric history was 
provided, but it was noted she denied any psychiatric 
problems prior to entering the Reserves in 1986.  It was also 
noted that she reported stress or sleep irregularities caused 
her to become more disorganized and agitated.  The diagnosis 
was bipolar disorder with mania and psychosis.  The examiner 
indicated that the evidence pointed to an onset of the 
disorder while the appellant was in the active Navy Reserves.

In a November 1999 statement the appellant indicated that she 
had experienced crying spells during boot camp.  She related 
that she failed a swim test and that she had experienced 
other stressful events.  She stated that she had been 
harassed during drill and was put in remedial physical 
training due to her weight.  She argued that her experiences 
had caused her to become mentally ill.

The appellant was hospitalized at the Medical College of 
Virginia in April 2000.  A history of bipolar disorder was 
noted.  The appellant's mother reported that she had ceased 
taking her medications.  The diagnosis was bipolar disorder.

The appellant was hospitalized at Poplar Springs Hospital 
from January to February 2002 and presented with complaints 
of hyperactivity, irritability and agitation.  During her 
hospitalization she was observed to have hallucinations and 
bizarre behavior.  The discharge diagnosis was bipolar 
disorder, manic phase.

Within five days of her discharge from Poplar Springs 
Hospital, the appellant was admitted to St. Mary's Hospital 
for increasing psychotic symptoms.  Her recent history was 
noted, as well as previous hospitalizations.  The discharge 
diagnosis was bipolar affective disorder.

At her February 2003 hearing the appellant testified that she 
had been found to be qualified for entry into the Navy and 
that her mental problems had started in boot camp.  She 
denied having such problems prior to boot camp.  She 
acknowledged that she had been hospitalized in the 1980's, 
but indicated that she did not remember the diagnosis that 
was rendered at that time.  She testified that she was 
harassed on ACDUTRA in Norfolk and that she had reported it.

An October 2003 letter from Westbrook Behavioral Associates 
indicates that the appellant was being treated for bipolar 
disorder.

An additional VA psychiatric examination was carried out in 
May 2004.  The examiner indicated that he received the claims 
folders for review in June 2004, prior to completion of the 
examination report.  The appellant reported having been 
sexually abused by her stepfather and indicated that she 
lived with an aunt because her mother was not protective.  
She denied any other history of sexual or physical abuse.  
She indicated during the interview that her first mental 
health treatment was in 1990 and that she had been 
psychiatrically hospitalized approximately nine times.

On review of the records, the examiner indicated that the 
appellant had first been psychiatrically hospitalized in June 
1981, with a diagnosis of major depression with psychotic 
features.  He noted that she had presented similarly during 
subsequent admissions and was diagnosed with schizophrenia by 
some providers and with bipolar disorder by others.  He 
indicated that she had demonstrated symptoms consistent with 
schizophrenia in the sense that she had experienced auditory 
hallucinations, but that she had not demonstrated the range 
and persistence of symptoms one would expect from 
schizophrenia.  She had also experienced manic episodes and 
during the evaluation her affect was somewhat labile.

Upon review of the entire record, the examiner indicated that 
the appellant's problems appeared to have begun at age 15, 
when she experienced a significant bout of depression and the 
beginning of psychotic features.  He noted that accurate 
diagnosis in such cases was difficult upon first time 
presentation and further noted that one provider who had 
originally provided a diagnosis of schizophrenia had changed 
her diagnosis to bipolar disorder.  The examiner indicated 
that there was no marked change in her presentation over the 
years and noted that the diagnosis of bipolar disorder better 
described the appellant's symptoms because she had functioned 
relatively well between bouts of acute illness.  He opined 
that the appellant likely would have experienced bipolar 
disorder and the symptoms she had whether she had been in the 
military or not.  He acknowledged that symptoms could be 
exacerbated under stress, but that there was no clear 
indication that her military experiences had contributed to 
the development of her disorder.  It was noted that such 
disorders usually develop in late adolescence or early 
adulthood and followed varying courses.  He concluded that 
the appellant had been experiencing problems that could be 
described as either bipolar disorder or schizoaffective 
disorder from age 15, but that periods of significant 
remission suggested that the diagnosis of bipolar disorder 
would be somewhat more accurate.  He indicated that it would 
be very difficult to ascribe her problems to experiences 
encountered in the service, or for that matter, in civilian 
life, but that she would likely have demonstrated the same 
type of problems whether she had entered the service or not.  
He emphasized that it would be faulty to attribute her mental 
health disorder to factors such as childhood abuse or 
military service.

In its February 2002 order the Court, in essence, found the 
Board's February 2005 decision in this case had been 
deficient in addressing material evidence of record.  
Specifically, it was noted that the provided analysis did not 
include any discussion of a January 1998 VA medical opinion 
and did not indicate how this evidence had been weighed in 
reaching the decision.  An assessment upon remand of the 
probative value of the January 1998 VA medical opinion and 
adequate reasons and bases for any subsequent decision was 
requested.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2006); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The Court has held that VA service connection 
compensation presumptions do not apply with only ACDUTRA or 
INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2006).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the appellant contends that various stressors 
during boot camp and subsequent periods of ACDUTRA caused her 
current psychiatric illness.  She also maintains that she did 
not have a psychiatric illness prior to service, pointing to 
her successful graduation from high school and attendance at 
college prior to entering the Navy Reserve.  

As a preliminary matter, the Board finds that as a reservist 
with active duty for training only and no established 
service-connected disability the appellant does not meet the 
requirements for status as a veteran for VA compensation 
purposes.  She is, thus, not entitled to the presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137.  With regard to 
her argument that she had successfully completed educational 
goals and had worked prior to entering the Navy Reserve, the 
report of the May 2004 VA examination indicates that with 
bipolar disorder there are periods of good functioning 
between acute bouts of illness.  The examiner concluded that 
the most appropriate diagnosis for the appellant's 
psychiatric problem was bipolar disorder and that she had 
been exhibiting symptoms of that disorder since age 15.

The Board also finds that the persuasive evidence of record 
demonstrates her bipolar disorder with mania and psychosis 
clearly and unmistakably existed prior to service and was not 
aggravated or permanently increased during a period of active 
duty for training.  The May 2004 VA examiner's opinion is 
persuasive as to these matters and is considered to be of 
greater probative weight than any other opinion due to the 
thoroughness of the review and discussion of the record.  The 
examiner's opinion that the appellant's psychiatric problems 
began prior to service and was not aggravated by military 
service is unequivocal.  It was noted, in fact, that the 
symptoms exhibited by the appellant over the years were best 
diagnosed as bipolar disorder and that she would have 
demonstrated such symptoms whether or not she had been in the 
service.

The Board further finds that the January 1998 VA examiner's 
opinion as to the date of onset of a bipolar disorder is of a 
lesser degree of probative weight, primarily due to the 
absence of any apparent awareness of the appellant's 
psychiatric hospitalization prior to service in 1981.  It is 
also significant to note that the examiner's opinion may be 
interpreted as merely stating the obvious chronological fact 
that the appellant began psychiatric treatment while she was 
an active member of the Navy Reserves.  There is no evidence, 
however, that the examiner considered the appellant's 
psychiatric disability to have been onset during a specific 
period of ACDUTRA service or to have been incurred as a 
result of an injury during ACDUTRA or INACDUTRA service.  
Therefore, the Board finds entitlement to service connection 
for bipolar disorder with mania and psychosis is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bipolar disorder with 
mania and psychosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


